Citation Nr: 1402447	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1970 to September 1972.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals treatment records from March 2010 to December 2012 which were reviewed by the RO.  Virtual VA also contains the Veteran's appellate brief.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.
  
The Board previously remanded the Veteran's claim in November 2012 for additional VA treatment records and an addendum opinion from the VA audiological examiner.  VA treatment records were obtained.  A new VA examination was provided in January 2013 and a VA addendum opinion was provided in February 2013.  The Veteran's claim was returned to the Board after the RO issued a February 2013 supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not caused by or related to service.

2.  The Veteran's tinnitus is related to his hearing loss, and was first complained of years post-service.


CONCLUSIONS OF LAW

1.   Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).         

2.  Service connection is not warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  A May 2009 letter issued prior to the August 2009 rating decision provided notice of the requirements for direct service connection.  The letter also provided notice of what VA would obtain or provide and the information and evidence that the Veteran must provide.  Accordingly, VA's duty to notify has been satisfied. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3) .  The Veteran's service treatment records (STRs) and VA treatment records have been obtained.

In August 2012 the Veteran was afforded a VA examination.  Subsequent to the Board's November 2012 remand, the Veteran was provided another VA examination in January 2013.  Subsequently, a VA addendum opinion was issued in February 2013.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, when considered together, the examinations and other outpatient treatment records are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current audiological findings.  In addition, the post-remand examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record.  The Board therefore finds that VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  While the Veteran's representative argues for additional development, as set out below, the Board does not agree.

Service Connection for Bilateral Hearing Loss

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1112(a)(1), 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(3), 3.309 (2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

First, the Board finds that the Veteran has impaired hearing.  During the August 2012 VA examination, puretone thresholds were as follows:

Hz
500 
1,000 
2,000
3,000
4,000
Four Frequency Average
R
45
30
20
55
60
41
L
40
40
15
5
35
24

This represents hearing loss that is qualifying for VA purposes because there is at least one auditory threshold in each ear that is 40 decibels or greater.  38 C.F.R. § 3.385.  Additionally, both examiners found bilateral hearing loss.  The Board therefore finds that the Veteran has a current disability in the form of bilateral hearing loss disability for VA purposes.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced in-service noise exposure.  In his VA Form 9, the Veteran states that he was exposed to acoustic trauma during service.  The January 2013 VA examiner also recorded the Veteran's complaints that he worked on a loud ship and used headphones as a radioman.  The Veteran is competent to report his observations from service.  38 C.F.R. § 3.159(a) (2).  The Veteran's statements are credible because they are consistent with one another, and consistent with his military occupation as a radioman.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.  It is also noted that there is post-service noise exposure working 15 years on the railroad and also several years at an airport.

However, the Veteran has not established the third element of service connection because the evidence preponderates against a finding of a causal relationship between the Veteran's in-service noise exposure and his current hearing loss. 

In his November 2012 informal hearing presentation, the Veteran's representative argues that his hearing loss had onset during service.  In his December 2013 appellate brief, the Veteran's representative argues that the January 2013 post-remand VA examination is inadequate.  The Veteran states that the examiner failed to provide a rationale for the opinion that normal aging caused his hearing loss and that the examiner failed to cite literature describing why only the high frequency portion of mixed hearing loss could be attributable to noise exposure.

The Board finds that the Veteran's hearing loss did not have onset during service or within one year of service.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.303(d).  Service treatment records do not record evidence of hearing loss during service.  The Veteran did not report onset of his hearing loss during service to either VA examiner.  VA treatment records also do not record reports of onset during service.  The Board finds that the Veteran is competent to report symptoms of hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statement that his hearing loss had onset during service is not credible because the Veteran did not report in-service onset during treatment, examination, or in other statements in the claims file.  Furthermore, the Veteran is not competent to diagnose hearing loss, even if he is competent to report its symptoms.  Barr, 21 Vet. App. at 307-08.  The Board therefore finds that the Veteran's hearing loss did not have onset during service or within one year of service.  38 C.F.R. § 3.307(a)(3); 38 C.F.R. § 3.303(d).

It is significant that there are outpatient visits in 2010 when he was seen for hearing loss.  Historically, in May 2010 he reported that he had the onset of hearing loss over the last 5 years.  This is considered highly credible as he was seeking treatment.  Abnormality of the ear canal was suspected, but not confirmed on additional testing.  Nothing in these records suggests that the hearing loss found in 2010 and thereafter suggests a relationship to service.  The examiners all record the in-service history, have reviewed pertinent files, and offered pertinent findings.

The Board also finds that the evidence preponderates against a finding that the Veteran's hearing loss is not causally related to service.  Shedden, 381 F.3d at 1167.  The January 2013 VA examiner provided a detailed rationale, reviewed the claims file, and discussed the Veteran's clinical history. The mere fact that the specialist did not cite medical literature is insufficient to establish that there was a deficiency in the VA examiner's medical knowledge.  D'Aries v. Peak, 22 Vet. App. 97, 103-104 (2008) (holding that a medical opinion is adequate where it is based upon the Veteran's medical history, examinations, and sufficiently detailed descriptions of the Veteran's disability).

The Board finds that the January 2013 VA examiner provided a well-reasoned opinion with respect to the cause of the Veteran's bilateral hearing loss.  The examiner stated that low frequency hearing loss is a strong indicator of middle ear anomalies.  The examiner also stated that only the high frequency portion of a mixed hearing impairment may be attributable to noise exposure.  Additionally, the examiner found that the Veteran's noise exposure while working as a radioman in the Navy was not considered high risk.  The Veteran demonstrated only mild hearing loss in the left ear at 4,000 Hz 40 years after discharge.  However, both ears had equal exposure to noise.  The examiner concluded that the Veteran's hearing loss was more likely than not due to post-military noise with the normal effects of aging than due to his military service.

The Board gives weight to this opinion.  The examiner provided rationales for the opinion including the typical characteristics of hearing loss due to noise exposure, the opinion that the Veteran's noise exposure in service was not high risk, and the mild/non-symmetrical nature of the Veteran's hearing loss 40 years after exposure.  The Board finds these rationales convincing, especially with review of all records, including the outpatient records, and finds that, contrary to the Veteran's arguments, the rationales support the examiner's finding that the Veteran's hearing is due to aging and post-military noise exposure.  The evidence therefore preponderates against a finding that the Veteran's hearing loss began or was caused by service.  Service connection for bilateral hearing loss is denied.  Shedden, 381 F.3d at 1167.

In reaching these conclusions, the Board has considered the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, this doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection for Tinnitus

The Board finds that service connection is not warranted for tinnitus.  First, the weight of the evidence demonstrates that the Veteran has a current disability in the form of bilateral tinnitus.  VA treatment records reflect that the Veteran complained of tinnitus beginning in May 2010.  He reported that he did not know when the tinnitus started, but that it had gotten worse and more noticeable in the last few years.  The Veteran also complained of tinnitus during both VA examinations.  The Veteran is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also finds that the Veteran's statements are credible because he consistently reported complaints of tinnitus to VA providers and the VA examiners.  Caluza, 7 Vet. App. at 511.  The Board therefore finds that the Veteran has a current disability in the form of bilateral tinnitus.  Shedden, 381 F.3d at 1167.

Second, as previously discussed, the Board finds that the Veteran experienced in-service noise exposure.  Shedden, 381 F.3d at 1167.

Significantly, the significant etiology of the tinnitus has been related by one examiner to the hearing loss that has been found.  As noted above, this is unrelated to service or in-service occurrence or event.  Thus, while the Veteran has recently contended that the tinnitus is related to service, this is contradicted by the medical evidence and his report that he did not know when the tinnitus started.  These statements and medical findings are considered more probative and significant than his history relating the tinnitus to service.

As the tinnitus is more likely than not related to his hearing loss, according to recorded opinion, service connection is not in order.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


